Filed 1/6/16 P. v. Johnson CA3
                                            NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), pr/ohibits courts and parties from citing or relying on opinions not certified for
ublication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                       THIRD APPELLATE DISTRICT
                                                      (Sacramento)
                                                             ----

THE PEOPLE,                                                                                    C074906

                   Plaintiff and Respondent,                                      (Super. Ct. Nos. 10F01523,
                                                                                          12F04265)
         v.

TYRONE JOHNSON,

                   Defendant and Appellant.




         A jury convicted defendant Tyrone Johnson of passing a completed check with
intent to defraud (Pen. Code, § 475, subd. (c); unless otherwise stated, statutory
references that follow are to the Penal Code; count one), of being a felon in possession of
a firearm (§ 29800, subd. (a)(1); count three), and possession of drug paraphernalia, a
misdemeanor (Health & Saf. Code, § 11364; count four). The jury acquitted defendant of
possession of counterfeit bills with intent to defraud (count two). Defendant admitted a
strike prior (§§ 667, subds. (b)-(i), 1170.12). The court found defendant in violation of
probation in case No. 10F01523.
         The court sentenced defendant to state prison for an aggregate term of seven years
four months.




                                                              1
       Defendant appeals. He contends (1) section 29800 violates the Second
Amendment as applied to him and (2) the prosecutor committed prejudicial misconduct
in closing argument. We affirm the judgment.

                                 FACTS AND PROCEEDINGS

       About 11:00 a.m. on June 20, 2012, defendant entered the Wells Fargo Bank in
Citrus Heights, approached teller Michael Jimenez, and presented a check in the amount
of $2,600 for deposit into defendant’s business account. The check had been written on
the account of Jacqueline and Jerry Skaggs at the First Northern Bank of Dixon. In
filling out the deposit slip, Jimenez noted it was a large deposit for a new account (just
opened a day or two before) and thought the check looked suspicious based on the
printing on the check. Jimenez notified the branch manager, Jaime Caraveo, Jr. Caraveo
called someone at First Northern Bank and they concluded it was a fraudulent check.
Caraveo called the police.
       About 11:25 a.m., Officer Janet Schaefer heard a radio dispatch for an incident at
the bank and a description of the suspect. Officer Schaefer happened to be across the
street from the bank. She saw a car with a person matching the description, defendant
was the driver and no one else was in the car. Other officers arrived.
       Defendant was on searchable probation. In a backpack found on the front
passenger seat of the car, an officer found mail addressed to defendant in the large
compartment of the backpack and an unloaded .25-caliber handgun in the smaller
compartment. A records check on the gun did not reveal the owner. A search of the car
produced a glass pipe used for smoking methamphetamine and a hypodermic needle and
syringe. Defendant’s wallet contained two $20 bills which felt like binder paper, had
smudged ink, and were missing the security stripe. When asked about the bills,
defendant admitted knowing the bills were fake and had planned to turn them in and
make a police report but had forgotten. He explained he got the bills at a casino.


                                              2
      Defendant’s son visited defendant while he was in custody for the current
offenses. An audio recording of the visit was played for the jury. Defendant attempted to
manipulate his son into claiming the gun as his.
      Jacqueline Skaggs explained that the check defendant had tried to deposit bore her
husband’s name, their correct address, and correct account number, but the check was not
one that her bank provided. Her bank-provided checks that had her name as well, and a
different logo and color. She denied writing the check. Jerry Skaggs claimed he did not
write the check either. Andrew Tambert had done some work in their kitchen but the
work was not satisfactory so Mr. and Mrs. Skaggs stopped payment on a check they had
given Tambert.
      Jeremy Richardson became involved in a business venture called The Hobbie
Shop with defendant and for three weeks, they tried to obtain bank loans for their
business. A short time before June 20, 2012, a letter with a check addressed to The
Hobbie Shop was delivered to the house belonging to defendant’s mother. Richardson
refused to deposit the check, explaining he did not trust the check. Defendant said he
would deposit it. Richardson had looked through defendant’s backpack for a pen and
saw a gun which Richardson had previously seen in the possession of his uncle’s
roommate. Richardson testified that he and defendant both smoked methamphetamine
but claimed the pipe in the car did not belong to him but instead assumed it belonged to
defendant.
      Defendant testified at trial. He admitted felony convictions in 2001, 2006, and
2011. Richardson was his partner who he had known for about a month as of June 2012.
Defendant met Tambert through Richardson. Tambert showed defendant some work he
had done and they discussed ways in which Tambert could expand his business.
      On June 19, 2012, Richardson borrowed defendant’s car. The backpack which
belonged to defendant’s son was in the car. When Richardson returned the car on
June 20, 2012, he had locked the keys in the car. Defendant got the spare key from his

                                            3
mother and opened the car, finding the backpack on the front seat. Defendant did not
open it because he knew to whom it belonged. He also testified that sometimes he or his
mother put his mail in the backpack. Defendant denied that the gun belonged to him. He
claimed that he never touched or held it. He thought the gun belonged to his son.
Defendant denied telling his son in the jail visit what to say about defendant’s case.
       Based on information from Richardson, defendant thought the check was
legitimate and decided to deposit it even though he did not know what work generated
the check and did not know Mr. and Mrs. Skaggs. When the bank told him the check was
not legitimate, he asked for a copy of it so he could pursue the matter in small claims
court. The bank kept the check.
       Defendant claimed he received the $20 bills from the casino and only realized they
were fake when he went to buy gas. He put them in his wallet and planned to file a
police report. He denied that he intended to use them. He admitted using
methamphetamine and that the smoking pipe might be his.
       Tambert did some kitchen work for Mr. and Mrs. Skaggs in June 2012. He fixed
the problems with some of the materials and reduced his price. The check he deposited
from them did not clear. Tambert believed that Richardson was planning to do some
electrical work for them. Tambert admitted a long criminal record. Tambert knew
defendant as well.
       A business banker at Wells Fargo claimed defendant presented the check to him
for deposit. The business banker did not recall a teller being involved. Defendant acted
normal, confident, and very upbeat.




                                             4
                                        DISCUSSION

                                               I

                        The Second Amendment Right to Bear Arms

       Citing District of Columbia v. Heller (2008) 554 U.S. 570 [171 L. Ed. 2d 637]
(Heller) and subsequent cases, defendant contends that section 29800 violates the Second
Amendment as applied to him.
       Section 29800, subdivision (a)(1) provides: “Any person who has been convicted
of a felony under the laws of the United States, the State of California, or any other state,
government, or country, or of an offense enumerated in subdivision (a), (b), or (d) of
Section 23515, or who is addicted to the use of any narcotic drug, and who owns,
purchases, receives, or has in possession or under custody or control any firearm is guilty
of a felony.”
       It is undisputed that defendant did not raise this constitutional challenge in the trial
court. As the Attorney General point out, defendant’s challenge is to the statute as
applied to him, and does not merely present a pure issue of law. This distinguishes
defendant’s case from City of San Diego v. Boggess (2013) 216 Cal. App. 4th 1494, on
which defendant relies to argue he has not forfeited his claim. (See id. at p. 1503
[discussing contention that statute is facially unconstitutional].) Here, defendant
describes his challenge as an “as applied” challenge and argues not only the law, but also
its application to his specific circumstances. He adds a lengthy discussion of various
statistics that were not presented to the trial court, alleging disproportionate impact as
part of his claimed constitutional violation. His challenge is forfeited, and we decline to
consider it further.




                                              5
                                              II

                                 Prosecutorial Misconduct

       Defendant contends the prosecutor committed prejudicial misconduct in closing
rebuttal argument to the jury.
       During closing argument, defense counsel stated:
       “Now the People in this case, the prosecution, have the burden of proving every
element of every charge beyond a reasonable doubt. And with each and every one of
these charges there are huge problems as to certain elements which are not proven. And
so what is happening is they’re just putting a whole smattering of charges in front of you
and kind of hoping they prove each other. So it’s, basically, bootstrapping the charges to
one another and hoping you just don’t like [defendant]. And that’s not evidence.”
       In rebuttal, the prosecutor argued:
       “I’m going to ask that you consider all of the evidence. You can listen to the jail
recording again if you need to. I think that the evidence -- I’ll give one more example I
wrote down. [Defense counsel], in the beginning of her argument, talked about how I
just wanted you to just bootstrap the charges together. That’s not true. That’s frustrating,
when I go through individually all the evidence as to each count.
       “But what I do remind you of, and what she’s referring to is that you can actually
consider all of the evidence and the circumstances.
       “I have prosecuted D.U.I. cases. And I’m going to talk about an unrelated type of
case. In a D.U.I. case the officer will testify to different signs and symptoms, objective
signs of impairment that can help determine if somebody is under the influence. And
let’s say you have a person in the D.U.I. case who has a high blood-alcohol -- their eyes
are red and watery; their speech is slurred; they’re not able to mentally follow the
questions, and what the defense will do in a case like that is they’ll pick apart each thing.




                                              6
       “They’ll say, well, red watery eyes, that could be from allergies, right, that could
just be due to allergies. And the officer will say, yeah, I guess that’s true.
       “And slurred speech, you don’t know that he didn’t have a speech impediment.
You haven’t talked to him before. Well, I guess that’s true. And you didn’t personally
calibrate the machine.
       “And what they do is they try to pick apart each individual piece. And it’s kind of
reasonable on its own to pick apart each individual piece, but when you look at -- (Italics
added.)
       “[Defense counsel]: Your Honor, at this point I’m going to object. The
Prosecutor is lowering the standard of proof as to the elements in the current case.
       “[Prosecutor]: It’s an argument to consider all the evidence together. That’s not
improper.
       “[The Court]: You’re talking about the totality of the circumstances.
       “[Prosecutor]: Yes.
       “[The Court]: All right. Say that and move on.
       “[Prosecutor]: Okay. You don’t look at the circumstances one at a time. You get
to look at all the evidence together. So here, even though they’re separate charges to be
decided separately, you get to take into account the fact that the Defendant has
counterfeit bills when you’re considering the check charge. You get to do that because,
obviously, that’s what we would do in everyday life, and that is what, as a fact finder, you
get to do here, consider all of the circumstances. (Italics added.)
       “I’m confident that when you do that and you consider all the circumstances that
you’ll find the Defendant guilty of these charges.”
       Citing the above-italicized language in the prosecutor’s rebuttal argument,
defendant contends the prosecutor committed prejudicial misconduct by introducing facts
not in evidence and in misstating the reasonable doubt standard. We reject this
contention.

                                               7
         “ ‘The applicable federal and state standards regarding prosecutorial misconduct
are well established. “ ‘A prosecutor’s . . . intemperate behavior violates the federal
Constitution when it comprises a pattern of conduct “so egregious that it infects the trial
with such unfairness as to make the conviction a denial of due process.” ’ ” [Citations.]
Conduct by a prosecutor that does not render a criminal trial fundamentally unfair is
prosecutorial misconduct under state law only if it involves “ ‘ “the use of deceptive or
reprehensible methods to attempt to persuade either the court or the jury.” ’ ” [Citation.]
As a general rule a defendant may not complain on appeal of prosecutorial misconduct
unless in a timely fashion -- and on the same ground -- the defendant [requested] an
assignment of misconduct and [also] requested that the jury be admonished to disregard
the impropriety. [Citation.] Additionally, when the claim focuses upon comments made
by the prosecutor before the jury, the question is whether there is a reasonable likelihood
that the jury construed or applied any of the complained-of remarks in an objectionable
fashion.’ [Citation.]” (People v. Ochoa (1998) 19 Cal. 4th 353, 427; see also People v.
Carter (2005) 36 Cal. 4th 1114, 1204.)
         In complaining on appeal that the prosecutor introduced facts not in evidence,
defendant refers to the prosecutor’s reference to a DUI case and the objective signs and
symptoms of impairment. At trial, defense counsel did not object on this ground. This
part of defendant’s contention is forfeited on appeal for failure to object on this ground
below.
         With respect to the burden of proof, defense counsel objected and the trial court
clarified with the prosecutor what he meant. Defense counsel did not request an
admonition. The claim is forfeited. Even so, on the merits defendant’s claim fails. The
prosecutor’s argument was to consider all the circumstances. Defendant admitted he had
fake bills but claimed he did not intend to use them. The jury convicted defendant of the
check charge but acquitted defendant of the fake bill charge. The jury concluded that the
element of intent to pass the fake bills, the only element at issue, had not been proven.

                                               8
There is no reasonable likelihood that the jury construed the complained-of remark in an
objectionable fashion. There was no misconduct.

                                      DISPOSITION

      The judgment is affirmed.



                                                      HULL                 , Acting P. J.


We concur:



      ROBIE                , J.



      DUARTE               , J.




                                            9